  Case: 2:20-cv-00004-RLW Doc. #: 8 Filed: 07/20/20 Page: 1 of 8 PageID #: 67



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

SHAWN FLOWERS-BEY,                                  )
                                                    )
             Plaintiff,                             )
                                                    )
      V.                                            )          No. 2:20-CV-00004-RLW
                                                    )
ROBERT WEBSTER, et al.,                             )
                                                    )
             Defendants.                            )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on the application of self-represented plaintiff Shawn

Flowers-Bey, an inmate at Farmington Correctional Center, to proceed in the district court without

prepaying fees and costs. Having reviewed the application and the financial information submitted

in support, the Court has determined that plaintiff lacks sufficient funds to pay the entire filing fee,

and will assess an initial partial filing fee of $34.47. See 28 U.S.C. § 1915(b)(l). Additionally,

for the reasons discussed below, the Court will order the Clerk of Court to issue process on the

following defendants in their individual capacities: Dr. Tomas Cabreara, Dr. Michael Paniaugua,

Bonnie Brennen, Tamara Anderson, Mary Chandler, Dr. Rhodes, Dr. McCollum, Dr. Kim, and

Tamaro Crouch. The Court will dismiss without prejudice defendants Robert Webster, Chantay

Godert, Danial Redington, and Dr. Lovelace.

                     Initial Filing Fee Under Prison Litigation Reform Act

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner's account,
  Case: 2:20-cv-00004-RLW Doc. #: 8 Filed: 07/20/20 Page: 2 of 8 PageID #: 68



or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to the prisoner's account. See 28 U.S.C. §

1915(b)(2). The agency having custody of the prisoner will forward these monthly payments to

the Clerk of Court each time the amount in the prisoner's account exceeds $10.00, until the filing

fee is paid in full. Id.

        In support of the motion, plaintiff submitted an inmate account statement showing an

average monthly deposit of $172.38. The Court will therefore assess an initial partial filing fee of

$34.47, which is twenty percent of plaintiffs average monthly deposit.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded




                                                 -2-
    Case: 2:20-cv-00004-RLW Doc. #: 8 Filed: 07/20/20 Page: 3 of 8 PageID #: 69



facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered within .

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

        Plaintiff brings this civil action pursuant to 42 U .S.C. § 1983 alleging that medical

personnel at Northeast Correctional Center ("NECC") were deliberately indifferent to his serious

medical need in violation of his Eighth Amendment rights. 1 He names as defendants Robert

Webster (Health Service Administrator, Corizon); Tomas Cabreara (Doctor, Corizon), Michael

Paniaugua (Doctor, Corizon); Bonnie Brennen (Nurse, Corizon); Tamara Anderson (Health

Service Administrator, NECC); Mary Chandler (Nurse, Corizon); Dr. Rhodes (Doctor, Corizon);

Dr. McCollum (Doctor, Corizon), Dr. Kim (Doctor, Corizon); Tamaro Crouch (Nurse, Corizon);

Chantay Godert (Warden, NECC); Danial Redington (Warden, NECC); and Dr. Lovelace (Doctor,

Corizon). He sues all defendants in their individual and official capacities.


1
 Although plaintiff is now incarcerated at Farmington Correctional Center, at all times relevant
to the complaint he was incarcerated at NECC.
                                               -3-
  Case: 2:20-cv-00004-RLW Doc. #: 8 Filed: 07/20/20 Page: 4 of 8 PageID #: 70



        In his complaint, plaintiff alleges that defendants Dr. Cabreara, Dr. Paniaugua, Nurse

Bonnie Brennen, Tamara Anderson, Nurse Mary Chandler, Dr. Rhodes, Dr. McCollum, Dr. Kim,

and Nurse Tamaro Crouch have been deliberately indifferent to his serious medical need: an

inguinal hernia. Plaintiff describes his hernia as avocado-sized and growing towards his testes.

He states he is in pain walking, bending, coughing, sneezing, bathing, eating, and standing. "In

fact, as a result of me being forced to wear the hernia truss, is the reason my hernia started growing

towards my [testes], and now is more difficult to push my bulging tissue back in." Plaintiff states

that at some point after October 1, 2019, he became unable to wear the hernia truss. He states he

is having more pain, "especially due to the fact that I am not being provided any adequate medical

treatment in place of the hernia truss."

        Plaintiff has sought surgery to rectify his condition, but has been told by Corizon

employees that the surgery is elective, and their standard of care is to offer hernia belts, jock straps,

or binding devices for prisoners to hold the bulging tissue in place. Plaintiff states he is being

denied surgery, and if left untreated, his hernia could lead to serious complications "including the

intestines becoming trapped in the scrotum or abdominal wall, which can lead to bowel

obstruction, tissue necrosis, sepsis, excision of the intestines, and even death." Plaintiff continues:

                . . . I am constantly having to push the bulging tissue back into place
        wherever I go throughout the institution, including the chow hall, medical, the
        visiting room (where I have to get searched after pushing it back in), or anywhere
        else I go. I am constantly being denied a second opinion from an outside
        consultation or any other form of treatment.

                I am currently on a no work, no prolonged standing (that [doesn't] fit my
        condition), and lower bunk lay-in. Due to my hernia, I am unable to do any lifting,
        bending, or any other physical activities, but, I am told to do some of these things
        for physical therapy. Being in the chronic care, chronic pain clinic has not offered
        any solution, relief, or remedy to assist with the pain and discomfort other than
        medication that does nothing for the symptoms of the condition I have been

                                                   -4-
   Case: 2:20-cv-00004-RLW Doc. #: 8 Filed: 07/20/20 Page: 5 of 8 PageID #: 71



        experiencing for the last three or more years, since around or about June or July of
        2016 .



               . . . And now, any type of physical movement that I make causes me pain
        and forced defecation problems and pain and discomfort of the bulging tissue.

                Note: Forced defecation: anytime I eat it forces the tissue to bulge within
        10-20 minutes, I then have to force myself to defecate to relieve some of the tension
        of the remaining bulging tissue.

        For relief, plaintiff seeks adequate medical treatment and actual and punitive damages in

 the amount of $300,000.

                                            Discussion

        To survive initial review under 28 U.S.C. § 1915, plaintiff must plead facts sufficient to

 state a plausible claim for deliberate indifference to serious medical needs in violation of his

 Eighth Amendment rights. Estelle v. Gamble, 429 U.S. 97, 106 (1976); Camberos v. Branstad, 73

 F.3d 174, 17 5 (8th Cir. 1995). To adequately plead deliberate indifference, plaintiff must allege

 that he suffered from an objectively serious medical need and defendants actually knew of, but

 deliberately disregarded the need. Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997). A

 "serious medical need" is "one that has been diagnosed by a physician as requiring treatment, or

 one that is so obvious that even a layperson would easily recognize the necessity for a doctor's

. attention." Holden v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011) (quoted case omitted).

        Liberally construed, plaintiffs complaint states a plausible claim for deliberate

 indifference to a serious medical need in violation of his Eighth Amendment rights against the

 following defendants in their individual capacities: Dr. Cabreara, Dr. Paniaugua, Bonnie Brennen,




                                                 -5-
    Case: 2:20-cv-00004-RLW Doc. #: 8 Filed: 07/20/20 Page: 6 of 8 PageID #: 72



Tamara Anderson, Mary Chandler, Dr. Rhodes, Dr. McCollum, Dr. Kim, and Tamaro Crouch. 2

The Court will order the Clerk of Court to issue process on these defendants in their individual

capacities.

        The remammg defendants are Wardens Chantay Godert and Danial Redington, Dr.

Lovelace, and Robert Webster. After careful review, the Court will dismiss these defendants

without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). The allegations against Wardens Godert

and Redington sound in respondeat superior, which is not cognizable in a § 1983 action. See

Rogers v. King, 885 F.3d 1118, 1122 (8th Cir. 2018) (stating government officials may not be held

liable for unconstitutional conduct under a theory of respondeat superior). As for Dr. Lovelace,

the only allegation plaintiff makes against him is that during one appointment in 2019, Dr.

Lovelace tried to push in plaintiffs hernia. From this bare allegation, the Court cannot find Dr.

Lovelace was deliberately indifferent to plaintiffs serious medical needs. Finally, with respect to

Robert Webster, plaintiff states that a letter he addressed to Warden Godert was forwarded to Mr.

Webster. From this allegation, the Court has no information from which it could determine that

Mr. Webster was deliberately indifferent to plaintiffs serious medical needs. For these reasons,

after careful review, the Court will dismiss without prejudice defendant Wardens Chantay Godert

and Danial Redington, Dr. Lovelace, and Robert Webster.



2
  In an official capacity claim against an individual, the claim is actually "against the governmental
entity itself." See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a "suit against a
public employee in his or her official capacity is merely a suit against the public employer."
Johnson v. Outboard Marine Corp., 172 F .3d 531, 535 (8th Cir. 1999). In order to prevail on an
official capacity claim, plaintiff would have to establish the governmental entity's liability for the
alleged conduct. Kelly v. City ofOmaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016). Plaintiff has
not alleged such governmental liability, and therefore his official capacity claims against the
individual defendants will be dismissed.

                                                 -6-
  Case: 2:20-cv-00004-RLW Doc. #: 8 Filed: 07/20/20 Page: 7 of 8 PageID #: 73



                               Motion for Appointment of Counsel

        Finally, plaintiff has filed a motion for appointment of counsel. The appointment of

counsel for an indigent plaintiff in a civil matter lies within the discretion of the Court. Phillips v.

Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006). The standard for appointment of counsel in a

civil case is whether both the plaintiff and the Court would benefit from the assistance of counsel.

Edgington v. Missouri Dep't of Corr., 52 F.3d 777, 780 (8th Cir. 1995) (abrogated on other

grounds, Doe v. Cassel, 403 F.3d 986, 989 (8th Cir. 2005)).          This determination involves the

consideration of several relevant criteria, including "the factual complexity of the issues, the ability

of the indigent person to investigate the facts, the existence of conflicting testimony, the ability of

the indigent person to present the claims, and the complexity of the legal arguments." Phillips,

437 F.3d at 794 (citing Edgington, 52 F.3d at 780).

       In this matter, the Court finds that appointment of counsel is not warranted at this time.

The action appears to involve straightforward questions of fact rather than complex questions of

law, and plaintiff appears able to clearly present and investigate his claims. He has filed an

articulate and readily understood pleading which indicates that he is capable of clear expression

and appropriate organization of content.        Further, the request for counsel is premature, as

defendants have not yet been served, and the Court has not issued any Case Management Order.

The Court concludes that the appointment of counsel would not be of sufficient benefit to the Court

or to plaintiff at this time, and will deny plaintiffs motion for appointment of counsel, without

prejudice.

        Accordingly,




                                                  -7-
  Case: 2:20-cv-00004-RLW Doc. #: 8 Filed: 07/20/20 Page: 8 of 8 PageID #: 74



       IT IS HEREBY ORDERED that plaintiff's application to proceed in the district court

without prepaying fees or costs is GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that plaintiff shall pay an initial filing fee of $34.4 7 within

twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the complaint, pursuant to the service agreement the Court maintains with Corizon,

as to defendants Tomas Cabreara, Michael Paniaugua, Bonnie Brennen, Tamara Anderson, Mary

Chandler, Dr. Unknown Rhodes, Dr. Unknown McCollum, Dr. Unknown Kim, and Tamaro

Crouch in their individual capacities.

       IT IS FURTHER ORDERED that plaintiff's claims brought against defendants Robert

Webster, Chantay Godert, Danial Redington, and Dr. Unknown Lovelace are DISMISSED

without prejudice.

       IT IS FURTHER ORDERED that plaintiff's motion to appoint counsel is DENIED

without prejudice. [ECF No. 3]

       An Order of Partial Dismissal will accompany this Memorandum and Order.

       Dated   thi~y of July, 2020.
                                              ~/,dfi!D
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                                 -8-
